Case: 4:19-cr-00697-SRC-SPM Doc. #: 33 Filed: 03/10/20 Page: 1 of 1 PageID #: 91



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
              Plaintiff,                        )
                                                )
       v.                                       )          Case No. 4:19 CR 697 SRC/SPM
                                                )
EARL WATKINS,                                   )
                                                )
              Defendant.                        )

                                            ORDER

       Defendant has filed a pro se motion to dismiss the indictment (Doc. 30). However,

Defendant is represented by counsel in this matter and “[t]here is no constitutional or statutory

right to simultaneously proceed pro se and with benefit of counsel.” United States v. Agofsky, 20

F.3d 866, 72 (8th Cir. 1994); see 28 U.S.C. § 1654.

       Accordingly,

       IT IS HEREBY ORDERED that defendant’s pro se motion to dismiss the indictment

(Doc. 30) is DENIED without prejudice subject to refiling through counsel.



                                      SHIRLEY PADMORE MENSAH
                                      UNITED STATES MAGISTRATE JUDGE

Dated this 10th day of March, 2020.
